The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Enlchlmair (EP 2772939 A1) in view of (Hoffmuller et al. (9,399,366) or Enlchlmair (EP 3032583 A1)) and (Okubo (2009/0146171) and Eisert et al. (2016/0343917)).
Regarding claims 1, 9, 14 and 17, Enlchlmair (EP 2772939 A1) teaches in figure 7 and related text a 3D-Integrated optical sensor, comprising: 
a semiconductor substrate 1 having a main surface, 
an integrated circuit 2 comprising at least one light sensitive area 3, the integrated circuit being arranged in the substrate at or near the main surface, 
a wiring 4 for providing electrical connection to the integrated circuit, the wiring being arranged on or in the semiconductor substrate and being connected to the integrated circuit, 
a filter layer 7, having a direction dependent transmission characteristic, arranged on the integrated circuit 2, wherein the filter layer 7 at least covers the light sensitive area 3 and wherein the filter layer comprises an interference filter 28 and/or a plasmonic filter, 
a transparent spacer layer 14 arranged on the main surface and at least partly enclosing the filter layer, wherein the transparent spacer layer defines a spacer thickness that is arranged directly on the filter layer 7, and  
an on-chip diffuser (another part of layer 14, see explanation below) arranged directly on the transparent spacer layer, and on the filter later.  

Enlchlmair (EP 2772939 A1) does not explicitly state that a spacer thickness provides a defined working distance between the filter layer and the diffuser and limits a spectral shift of the filter layer such that the spectral shift is constant or within ± 5nm under angles of incidence from an interval smaller than ±300, wherein a central wavelength of the filter layer is defined with respect to normal incidence and is spectrally shifted when the angle of incidence of light striking the filter layer increases, and does not teach that the on-chip diffuser comprises light scattering particles.


Hoffmuller et al. teach that a phase shift layer provides a constant phase-shift for light and recites the importance of obtaining the correct layer thickness in order to achieve good optical effect.
Enlchlmair (EP 3032583 A1) teaches in figure 1 and related text that the filter layer has similar or even constant transmission characteristics within a certain interval of angles of incidence.
Okubo teaches in figure 1 and paragraph [0042] that the on-chip diffuser comprises light scattering particles TiO2.
Okubo further teaches in figure 1 and related text that the on-chip diffuser comprises silicon resin.
Eisert et al. teach in paragraph [0042] that the on-chip diffuser comprises light scattering particles TiO2 embedded in silicone material.
Eisert et al., Okubo, Enlchlmair (EP 2772939 A1), Hoffmuller et al. and Enlchlmair (EP 3032583 A1) are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Enlchlmair (EP 2772939 A1) because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange the spacer thickness to limit a spectral shift of the filter layer such that the spectral shift is constant or within ± 5nm under angles of incidence from an interval smaller than ±300, wherein a central wavelength of the filter layer is defined with respect to normal incidence and is spectrally shifted when the angle of incidence of light striking the filter layer increases, as taught by Hoffmuller et al. or Enlchlmair (EP 3032583 A1), and to use an on-chip diffuser comprises light scattering particles, as taught by Eisert et al. and Okubo, in Enlchlmair (EP 2772939 A1)’s device, in order to provide better light illumination and better light emitting efficiency.
The combination is motivated by the teachings of Okubo who points out the advantages of using on-chip diffuser comprises light scattering particles.

Furthermore, regarding the claimed limitation of the “spacer thickness limits a spectral shift of the filter layer such that …”, Enlchlmair (EP 2772939 A1) teach that the spacer layer 14 comprises transparent material. 
Since Okubo and Eisert et al. teach silicon resin, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the spacer transparent material of Enlchlmair (EP 2772939 A1) of silicon resin in order to simplify the processing steps of making the device.
The combined device now comprises spacer thickness to limit a spectral shift of the filter layer such that the spectral shift is constant or within ± 5nm under angles of incidence from an interval smaller than ±300, wherein a central wavelength of the filter layer is defined with respect to normal incidence and is spectrally shifted when the angle of incidence of light striking the filter layer increases, since applicants admit that silicon material provides the above specific spectral shift characteristics.

Regarding the claimed limitation of an on-chip diffuser arranged directly on the transparent spacer layer, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.  The formation of two identical layers on top of each other does not produce a structure which is distinguishable from a structure which is formed with only one layer.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
In the alternative, Enlchlmair (EP 3032583 A1) teach in figure 1 and related text using a diffuser 10.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a diffuser, as taught by Enlchlmair (EP 3032583 A1), in Enlchlmair (EP 2772939 A1)’s device, in order to provide better protection to the filter and in order to improve the light illumination of the device.

Regarding claim 2, Enlchlmair (EP 2772939 A1) teaches in figure 7 and related text that the spacer layer thickness is smaller than a thickness of the on-chip diffuser and/or is arranged to limit the spectral shift of the filter layer to a predetermined maximum value.

Regarding claim 3, in the combined device, the transparent spacer layer is arranged directly on the filter layer.

Regarding claims 4 and 6, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the transparent spacer layer over an area larger than 50% of the main surface centered on the light sensitive area, and to extend the filter layer over an area larger than 50% of the main surface, in prior art’s device, in order to provide better protection to the light sensitive area.

Regarding claim 5, Enlchlmair (EP 2772939 A1) teaches in figure 7 and related text that the transparent spacer layer comprises a transparent silicone or epoxy material and/or the on-chip diffuser comprises the same material as the transparent spacer layer with added light scattering particles.

Regarding claim 7, Enlchlmair (EP 2772939 A1) teaches in figure 7 and related text that the filter layer extends over the same area than as the transparent spacer layer (e.g. an area in layer 1).

Regarding claim 10, Enlchlmair (EP 2772939 A1) teaches in figure 7 and related text an aperture array (the opening located below filter layer 7) is arranged above or below the filter layer 7.

Regarding claim 13, Enlchlmair (EP 2772939 A1) teaches in figure 7 and related text that the wiring comprises at least one through-substrate via 15, 16 electrically connected to a redistribution layer 19, 17 arranged on a backside of the semiconductor substrate, or bonding pads arranged in or on the semiconductor substrate.

Regarding claim 14, the structure of claim 1 is taught by Enlchlmair (EP 2772939 A1), Hoffmuller et al. (9,399,366) or Enlchlmair (EP 3032583 A1) and (Okubo (2009/0146171) and Eisert et al. (2016/0343917)) to be formed by providing a semiconductor substrate, arranging a wiring on or in the semiconductor substrate and connecting the wiring to the integrated circuit, arranging a filter layer on the integrated circuit, arranging a transparent spacer layer on the filter layer and arranging an on-chip diffuser directly on the transparent spacer layer and on the filter later.

Regarding claim 15, Enlchlmair (EP 2772939 A1) teaches in figure 7 and related text arranging an aperture array above or below the filter layer by means of a CMOS process.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Enlchlmair (EP 2772939 A1) in view of (Hoffmuller et al. (9,399,366) or Enlchlmair (EP 3032583 A1)) and (Okubo (2009/0146171) and Eisert et al. (2016/0343917)), as applied to the claims above, and further in view of Manninger et al. (2016/0299008).
Regarding claims 10 and 11, Enlchlmair (EP 2772939 A1), (Hoffmuller et al. (9,399,366) or Enlchlmair (EP 3032583 A1)) and (Okubo (2009/0146171) and Eisert et al. (2016/0343917)) teach substantially the entire claimed structure, as applied to the claims above, except stating an aperture array is arranged above or below the filter layer, wherein the aperture array comprises a stack of metal layers, further comprising: an upper opaque layer facing away from the light sensitive area and having first apertures, a lower opaque layer facing the light sensitive area and having second apertures, wherein each first and second aperture confines an optical path in the aperture array, respectively, the upper and lower base are made from metal, and the optical paths are designed for allowing incident light to reach the light sensitive area when having an angle of incidence from an allowed interval of angles determined by the size of the first and second apertures and defined with respect to an optical axis (OA) of the optical paths, respectively.
Manninger et al. teach in figures 1-6 and related text an aperture array is arranged above or below the filter layer, wherein the aperture array comprises a stack of metal layers, further comprising: an upper opaque layer M1 facing away from the light sensitive area 3 and having first apertures AM1, a lower opaque layer M2 facing the light sensitive area 3 and having second apertures AM2, wherein each first and second aperture confines an optical path in the aperture array 2, respectively, the upper and lower base M1, M2 are made from metal, and the optical paths are designed for allowing incident light to reach the light sensitive area 3 when having an angle of incidence from an allowed interval of angles INT determined by the size of the first and second apertures and defined with respect to an optical axis (OA) of the optical paths, respectively.
Manninger et al., Eisert et al., Okubo, Enlchlmair (EP 2772939 A1), Hoffmuller et al. and Enlchlmair (EP 3032583 A1) are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Enlchlmair (EP 2772939 A1) because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange an aperture array above or below the filter layer, wherein the aperture array comprises a stack of metal layers, further comprising: an upper opaque layer facing away from the light sensitive area and having first apertures, a lower opaque layer facing the light sensitive area and having second apertures, wherein each first and second aperture confines an optical path in the aperture array, respectively, the upper and lower base are made from metal, and the optical paths are designed for allowing incident light to reach the light sensitive area when having an angle of incidence from an allowed interval of angles determined by the size of the first and second apertures and defined with respect to an optical axis (OA) of the optical paths, respectively, as taught by Manninger et al., in prior art’s device, in order to provide better light illumination to the device.

Regarding claim 12, in the combined device, the aperture array comprises an aperture layer provided with an array of transparent aperture zones above the filter layer, each of the aperture zones penetrating the aperture layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Enlchlmair (EP 2772939 A1) in view of (Hoffmuller et al. (9,399,366) or Enlchlmair (EP 3032583 A1)) and (Okubo (2009/0146171) and Eisert et al. (2016/0343917)), as applied to the claims above, and further in view of Kerness et al. (2012/0187281).
Regarding claims 10 and 11, Enlchlmair (EP 2772939 A1), (Hoffmuller et al. (9,399,366) or Enlchlmair (EP 3032583 A1)) and (Okubo (2009/0146171) and Eisert et al. (2016/0343917)) teach substantially the entire claimed structure, as applied to the claims above, except teaching that the filter layer is at least partly framed by a light blocking structure, and the light blocking structure is arranged at an edge area of the main surface.
Kerness et al. teach in figure 2E and related text that the filter layer 110 is at least partly framed by a light blocking structure 140, and the light blocking structure is arranged at an edge area of the main surface.
Kerness et al., Eisert et al., Okubo, Enlchlmair (EP 2772939 A1), Hoffmuller et al. and Enlchlmair (EP 3032583 A1) are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Enlchlmair (EP 2772939 A1) because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to at least partly frame the filter layer by a light blocking structure, and the light blocking structure is arranged at an edge area of the main surface, as taught by Kerness et al., in prior art’s device, in order to provide better light illumination to the device.

Regarding claim 16, in the combined device the filter layer does not comprise a filter structure adapted for an angle distribution provided by the diffuser.

Regarding claim 17, Enlchlmair (EP 2772939 A1) teaches in figure 7 and related text an aperture array 13 arranged above or below the filter layer.


Response to Arguments
1.	Applicants argue that “Neither Enlchlmair '583 nor Hoffmuller actually suggests means like a spacer for reducing spectral shift at all, but provide means of filter design to effect a spectral shift”. 

1.	It is noted that the claims do not recite “a spacer for reducing spectral shift”, as argue by applicants, but rather recite a spacer for limiting a spectral shift.
The rejection acknowledges that Enlchlmair does not explicitly state that the spacer thickness limits the spectral shift of the filter layer.
However, Hoffmuller et al. teach that a phase shift layer provides a constant phase-shift for light and recites the importance of obtaining the correct layer thickness in order to achieve good optical effect.  Therefore, the spectral shift of the layer, for specific wavelength range, is being limited. 

2.	Applicants argue that “the claimed limitation of an on-chip diffuser arranged directly on the transparent spacer layer” is not a process limitation, because “the Office argues that Okubo shows in Figure 1 and paragraph [0042] that the on-chip diffuser comprises light scattering particles TiO2. Okubo further teaches in Figure 1 and related text that the on-chip diffuser comprises silicon resin. The Office also argues that Eisert shows in paragraph [0042] that the on-chip diffuser comprises light scattering particles TiO2 embedded in silicone material. In other words, a distinct structure in the form of the presence of additional particles makes the diffuser distinguishable”. 

2.	The fact that the references may have an on-chip diffuser and a transparent spacer layer formed of different materials do not mean that the claims require that the on-chip diffuser and the transparent spacer layer be formed of different materials.

3.	Applicants argue that “claim 1 requires the presence of two layers, i.e. both a transparent spacer layer and the diffuser, which are different in both material but also functionality”, because “This combination yields the effect of limiting a spectral shift despite having incident light with a large range of incident angles due to a diffuser and despite using a filter which is not especially adapted to cope with such large distribution. 
For example, the transparent spacer layer and the diffuser are different in terms of function. As discussed above, light leaves the diffuser with a diffusive distribution of angles. These angles lead to larger or unwanted spectral shift when striking the filter layer. Due to the working distance established by the spacer thickness, however, only angles of incidence from a smaller interval are incident on the filter layer. Thus, spectral shift can be restricted or limited”. 

3.	It is noted that the claims do not recite the presence of two layers, i.e. both a transparent spacer layer and the diffuser, which are different in material, as argue by applicants.
Furthermore, applicants did not provide any evidence to support the hypothesis that the claimed limitations can be obtained only by using two layers having two different function abilities and cannot be achieved by using only one layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/7/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800